

Exhibit 10.1


FIRST AMENDMENT TO COOPERATION AGREEMENT
This FIRST AMENDMENT TO COOPERATION AGREEMENT (this “Amendment”) is made as of
November 1, 2017 by and among Itron, Inc. (the “Company”) and the other persons
and entities listed on Annex A attached hereto (the “Current Group”) (each of
the Company and the Current Group, a “Party” to this Amendment, and
collectively, the “Parties”).
RECITALS
WHEREAS, the Parties are parties to that certain Cooperation Agreement, dated as
of December 9, 2015 (the “Agreement”);
WHEREAS, Coppersmith Value Partners II, LP, Coppersmith Capital Partners, LLC
and Coppersmith Capital Management, LLC (collectively, the “Coppersmith
Entities”) and Craig Rosenblum are also parties to the Agreement;
WHEREAS, the Coppersmith Entities were dissolved as legal entities in December
2016 as evidenced by the Certificates of Cancellation filed with the Secretary
of State of the State of Delaware, copies of which have been furnished to the
Company;
WHEREAS, in light of the dissolution of the Coppersmith Entities, the Parties
desire to amend the Agreement to remove the Coppersmith Entities and Craig
Rosenblum as parties thereto; and
WHEREAS, the Parties desire to amend the Agreement so that the Current Group may
purchase Common Stock of the Company in an amount up to fifteen percent (15%) of
the then outstanding shares of the Company’s Common Stock.
NOW THEREFORE, in consideration of the mutual covenants and agreements contained
in this Amendment, the receipt and sufficiency of which are hereby acknowledged,
and intending to be legally bound, the Parties hereby agree as follows:
AMENDMENTS TO THE AGREEMENT
1.
Pursuant to Section 15 of the Agreement, effective as of the date hereof, (a)
the Agreement is hereby amended to remove the Coppersmith Entities and Craig
Rosenblum from the definition of “Group” thereunder, (b) in furtherance of the
foregoing, Annex A of the Agreement is hereby replaced with Annex A attached to
this Amendment and (c) the Coppersmith Entities and Craig Rosenblum are no
longer parties to the Agreement.



2.
Pursuant to Section 15 of the Agreement, effective as of the date hereof,
Section 2(a)(x) of the Agreement is hereby amended and restated in its entirety
to read as follows:

“(x)    purchase or cause to be purchased or otherwise acquire or agree to
acquire beneficial ownership of any Common Stock or other securities issued by
the Company, or any securities convertible into or exchangeable for Common
Stock, if, in any such case immediately after the taking of such action, the
Group together with its Affiliates and Associates would, in the aggregate,
beneficially own fifteen percent (15.0%) or more of the then outstanding shares
of Common Stock;”







--------------------------------------------------------------------------------




3.
Pursuant to Section 15 of the Agreement, effective as of the date hereof,
Section 10 of the Agreement is hereby amended to provide that the contact
information of the Group (as defined in the Agreement) for purposes of the
notification requirements set forth therein is as follows:



Scopia Capital Management LP
152 West 57th Street, 33rd Floor
New York, NY 10019
Attention: Samantha Nasello
Telephone: (212) 370-0303
Facsimile: (212) 370-0404
Email: snasello@scopicapital.com; trading@scopicapital.com


4.
The other terms and conditions set forth in the Agreement not otherwise amended
pursuant to this Amendment shall continue in full force and effect.



5.
For the avoidance of doubt, the Parties acknowledge and agree that the
amendments to the Agreement set forth in this Amendment are binding
notwithstanding the absence of the Coppersmith Entities as signatories hereto.



6.
This Amendment may be executed in any number of counterparts, each of which,
when executed and delivered, shall be an original, but all of which shall
collectively constitute one and the same instrument.



[Signature Pages Follow]




2

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Amendment has been duly executed and delivered by the
duly authorized signatories of the Parties as of the date hereof.
ITRON, INC.
By:
/s/ Philip C. Mezey
 
Name:
Philip C. Mezey
 
Title:
President and Chief Executive Officer



[Signature Page to First Amendment to Cooperation Agreement]

--------------------------------------------------------------------------------





INDIVIDUALS:
By:
/s/ Jerome J. Lande
 
Name:
Jerome J. Lande
 
 
 
 
By:
/s/ Craig Rosenblum
 
Name:
Craig Rosenblum
 





[Signature Page to First Amendment to Cooperation Agreement]

--------------------------------------------------------------------------------





SCOPIA LONG LLC
 
 
SCOPIA WINDMILL FUND LP
SCOPIA LB LLC
 
 
SCOPIA INTERNATIONAL MASTER FUND LP
SCOPIA PX LLC
 
 
SCOPIA PX INTERNATIONAL MASTER FUND LP
SCOPIA PARTNERS LLC
 
 
SCOPIA LB INTERNATIONAL MASTER FUND LP
SCOPIA LONG INTERNATIONAL
 
SCOPIA LONG QP LLC
MASTER FUND LP
 
 
 
By: Scopia Capital Management LP, its Investment Manager
 
By: Scopia Management, Inc., its General Partner
 
By:
/s/ Matthew Sirovich
 
 
 
Name:
Matthew Sirovich
 
 
 
Title:
Managing Director
 
 
 
 
 
 
 
 
SCOPIA CAPITAL MANAGEMENT LP
 
By: Scopia Management, Inc., its General Partner
 
By:
/s/ Matthew Sirovich
 
 
 
Name:
Matthew Sirovich
 
 
 
Title:
Managing Director
 
 
 
 
 
 
 
 
SCOPIA CAPITAL GP LLC
 
By:
/s/ Matthew Sirovich
 
 
 
Name:
Matthew Sirovich
 
 
 
Title:
Managing Director
 
 
 
 
 
 
 
 
SCOPIA MANAGEMENT, INC.
 
By:
/s/ Matthew Sirovich
 
 
 
Name:
Matthew Sirovich
 
 
 
Title:
Managing Director
 
 
 
 
 
 
 
 
INDIVIDUALS:
 
By:
/s/ Matthew Sirovich
 
 
 
Name:
Matthew Sirovich
 
 
 
 
 
 
 
 
By:
/s/ Jeremy Mindich
 
 
 
Name:
Jeremy Mindich
 
 
 
 
 
 
 
 



[Signature Page to First Amendment to Cooperation Agreement]

--------------------------------------------------------------------------------




Annex A


Members of the Current Group
JEROME J. LANDE
SCOPIA LONG LLC
SCOPIA LB LLC
SCOPIA PX LLC
SCOPIA PARTNERS LLC
SCOPIA LONG INTERNATIONAL MASTER FUND LP
SCOPIA WINDMILL FUND LP
SCOPIA INTERNATIONAL MASTER FUND LP
SCOPIA PX INTERNATIONAL MASTER FUND LP
SCOPIA LB INTERNATIONAL MASTER FUND LP
SCOPIA CAPITAL MANAGEMENT LP
SCOPIA MANAGEMENT, INC.
SCOPIA CAPITAL GP LLC
SCOPIA LONG QP LLC
MATTHEW SIROVICH
JEREMY MINDICH



[Annex A]